DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 11,369,352 and US Applications 16/595,119 and 16/776,880 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen DiLorenzo on July 18, 2022.

The application has been amended as follows: 

Claim 1: A tissue specimen retrieval bag assembly, comprising: a tissue specimen bag having an open proximal end and a closed distal end, the proximal end including a cuff defined therein and extending therearound; and a flexible bag brim disposed within the cuff, the flexible bag brim transitionable between a first, collapsed configuration and a second, expanded configuration, the flexible bag brim including a D-Shaped cross section having a flat side and an arcuate side, the flexible bag brim configured to facilitate both furling the tissue specimen bag onto itself around the bag brim when the bag brim is disposed in the second, expanded configuration and securing the tissue specimen bag in a desired furled configuration, the flexible bag brim defining a cavity therein configured to facilitate compression thereof and to facilitate handling of the bag brim by a surgical instrument.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious a tissue specimen bag with an open proximal end including a cuff with a flexible bag brim disposed within the cuff, where the brim transitions between a first collapsed condition and a second expanded configuration and including a D-shaped cross-section having a flat side and an arcuate side, the brim configured to facilitate both (a) furling the bag onto itself around the bag brim when the brim is in the second expanded configuration and (b) securing the bag in a desired furled configuration where the bag brim defines a cavity to aid in compression and handling of the bag brim by a surgical instrument in combination with the other elements as claimed. Additionally, no other references or reasonable combination of references could be found which disclose or suggest these features in combination with the other elements as claimed.
Dennis (US Pat. No. 6,228,095) teaches a tissue specimen retrieval bag with an open end (25) and a closed end opposite (See Fig. 6) and a flexible bag brim (30) which preferably has a circular cross-section but may instead have a rectangular cross-section (See Col. 5, line 65 to Col. 6, line 6). Dennis does not teach the cross-section of the brim is D-shaped with a flat side and an arcuate side.
Kammerer et al (US Pat. No. 5,480,404) teaches a surgical retrieval instrument (bag) with an open end (near 66) and an opposing closed end (near 64/114) with a bag brim (belt 66) which has an oblong, preferably rectangular cross-section. (See Col. 6, line 62 through Col. 7, line 12). Kammerer does not teach the cross-section of the brim is D-shaped with a flat side and an arcuate side.
Naga Kalepu et al (US Pat. No. 10,932,767) teaches a surgical instrument with a brim (124) that has a C-shaped cross section (See Figs. 6&7). Naga Kalepu’s inventive device is a surgical access device and does not have a closed bottom. Additionally, Naga Kalepu does not teach the cross-section of the brim is D-shaped with a flat side and an arcuate side.
Nguyen et al (US Pat. No. 7,650,887) teaches a surgical device with a flexible brim (102) which may have a variety of different cross-sectional shapes including pentagonal and triangular. (See Figs. 4-7, 23, 24; Col. 6, lines 1-10). However, Nguyen’s inventive device is a surgical access sheath and does not have a closed bottom. Additionally, Nguyen does not explicitly teach an embodiment where the cross-section of the brim is D-shaped with a flat side and an arcuate side.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.S.H/Examiner, Art Unit 3771                                                                                                                                                                                                        /GEORGE J ULSH/Primary Examiner, Art Unit 3771